Citation Nr: 1718413	
Decision Date: 05/25/17    Archive Date: 06/05/17		

DOCKET NO.  16-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) Dependency Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION


The Veteran served on active duty from December 1961 to December 1981.  He died in March 2006.  The appellant seeks to be recognized as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), Pension Management Center in St. Paul, Minnesota.  Jurisdiction resides with the RO in Seattle. 

In a March 2017 statement, the appellant indicated that she wished to cancel her request for a Board hearing.  Her hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704 (e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014)


FINDINGS OF FACT

1.  By a May 2006 decision, the Agency of Original Jurisdiction (AOJ) denied the appellant's claim seeking recognition as the Veteran's surviving spouse for purposes of DIC benefits.

2.  Evidence received since the May 2006 AOJ decision does not relate to a previously unestablished element of the claim or raise a reasonable possibility of substantiating the appellant's claim seeking recognition as the Veteran's surviving spouse for purposes of DIC benefits.


CONCLUSIONS OF LAW

1.  The May 2006 AOJ decision that denied the appellant's claim seeking recognition as the Veteran's surviving spouse is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Evidence received since the May 2006 AOJ decision is not both new and material, and therefore, the appellant's claim seeking recognition as the surviving spouse of the Veteran for purposes of DIC benefits is not reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  These duties, however, are not for application where, as here, under governing law (38 U.S.C.A. § 1304) or regulation (38 C.F.R. § 3.54) the appellant is not a proper claimant for the benefit sought.  No amount of notice or assistance would enable her to obtain the underlying benefit sought.  Regarding proper claimant status, the law is dispositive.


New and Material Evidence-Laws and Analysis

Irrespective of any decision of the AOJ to reopen the appellant's appeal, the Board must first make the threshold preliminary determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The AOJ denied the appellant's claim seeking recognition as the Veteran's surviving spouse in a May 2006 decision.  The appellant filed a notice of disagreement in May 2006.  The AOJ issued a Statement of the Case (SOC) in September 2006 and a Supplemental SOC in April 2008; however, the appellant did not file a substantive appeal.  As such, the May 2006 decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim in light of VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

In the instant appeal, the AOJ denied the appellant's claim seeking recognition as the Veteran's surviving spouse because the appellant had not been married to the Veteran for one year or more prior to his death.  

At the time of the May 2006 AOJ decision, evidence relevant to the appellant's claim included a marriage certificate showing that the Veteran and the appellant were married in September 2005, and a death certificate showing that the Veteran had died in March 2006.  The September 2006 SOC also indicated that the AOJ had considered the possibility of a common-law marriage; however, common-law marriages were no longer recognized in Idaho if they were not established before January 1, 1996.  The appellant subsequently submitted evidence including various lay statements from former neighbors indicating that she and the Veteran were living in Idaho while married and copies of receipts.  The RO considered this evidence in a Supplement Statement of the Case issued an April 2008.  The appellant did not perfect a substantive appeal following receipt of either the 2006 SOC or 2008 SSOC.  Accordingly, the May 2006 AOJ decision became final.    

Notable, the evidence of record at the time of the prior final AOJ decision denying the appellant's claim clearly showed that that the appellant and the Veteran had been married for less than one year prior to his death.   

The new evidence submitted since the last final denial includes the appellant's statements which do not abrogate the AOJ's prior determination that the appellant was not married to the Veteran for one year or more at the time of his death.  While she indicated that a common law marriage existed as of 2003, the appellant has not submitted any new evidence showing that the state of Idaho recognized common law marriage in 2003.  

While the appellant has presented new evidence in her appeal, this new evidence, as explained, does not relate to unestablished facts necessary to substantiate her claim.  The Board finds, therefore, that there is no new evidence showing that the appellant was the surviving spouse of the Veteran at the time of his death as required by VA regulations.  See 38 C.F.R. §3.50. 

Accordingly, the Board finds that new evidence submitted since the last final denial of her claim is not material, and therefore, the petition to reopen the claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of DIC benefits must be denied.


ORDER

As new and material evidence has not been received, the petition to reopen the claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for DIC benefits is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


